Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims foreign priority under 35 USC 119a-d to Singapore application filed on 01/31/2017.
Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 11/13/2019, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.    Applicant’s drawings filed on 07/31/2019 has been inspected and is in compliance with MPEP 608.01.
Specification
6.    Applicant’s specification filed on 07/31/2019 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

Remarks
9.	Examiner request Applicant review relevant prior art under the conclusion of this office action.

EXAMINER'S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

11.	Authorization for this examiner’s amendment was given in an interview with Dylon Register on 02/11/2021.

The application has been amended as follows: 

1.	(Currently amended) A method of generating a cover image for hiding a secret message, the method comprising: 
	encoding, by a transmitter device, the secret message to obtain a binary sequence; 
	obtaining, by the transmitter device, a plurality of binary segments of a particular length based on the binary sequence; 
, by the transmitter device, [[an]] a digit image of a semantic content from a dictionary of images of random semantic contents based on the binary segment; [[and]]
	combining, by the transmitter device, the selected images to form at least a portion of the cover image denoting a combination of the semantic contents of the selected images to create a stego-cover and transmitting the stego-cover to a receiver device over a communication network;
initiating, by the receiver device, a decoding procedure by searching a right digit in a permuted dictionary of images by duplicating the permutation with a specified key to obtain the right order of images in the dictionary; and
for each digit image separated from the stego-cover, calculating, by the receiver device, a distance between the digit image and each image in the dictionary, wherein the receiver device concatenates all the binary segments to obtain the right binary sequence in order to recover the secret message by looking up an ASCII table.

8.	(Currently amended) An apparatus for generating a cover image for hiding a secret message, the apparatus comprising: 
	a memory device; and
	at least one microprocessor processor coupled to the memory and configured to:
		encode, by a transmitter device, the secret message to obtain a binary sequence; 
, by the transmitter device, a plurality of binary segments of a particular length based on the binary sequence; 
		for each binary segment of the plurality of binary segments, select, by the transmitter device, [[an]] a digit image of a semantic content from a dictionary of images of random semantic contents based on the binary segment; [[and]]
	combine, by the transmitter device, the selected images to form at least a portion of the cover image denoting a combination of the semantic contents of the selected images to create a stego-cover and transmit the stego-cover to a receiver device over a communication network; 
initiate, by the receiver device, a decoding procedure by searching a right digit in a permuted dictionary of images by duplicating the permutation with a specified key to obtain the right order of images in the dictionary; and
for each digit image separated from the stego-cover, calculate, by the receiver device, a distance between the digit image and each image in the dictionary, wherein the receiver device concatenates all the binary segments to obtain the right binary sequence in order to recover the secret message by looking up an ASCII table.

12.	(Currently amended) The apparatus of claim 8, wherein the at least one microprocessor processor is further configured to:
	modify the binary sequence by adding a header binary segment to a beginning of the binary sequence; and


13.	(Currently amended) The apparatus of claim 8, wherein each binary segment of the plurality of binary segments is mapped to a predetermined semantic content based on a position of the binary segment in the binary sequence, wherein, to select the image for the binary segment, the at least one microprocessor processor is configured to:
	select an image of the predetermined semantic content from a sub-dictionary of the dictionary based on the binary segment, the sub-dictionary comprising images of the predetermined semantic content.

15. 	(Currently amended) A non-transitory computer-readable medium storing computer executable code, comprising instructions for:
	encoding, by a transmitter device, a secret message to obtain a binary sequence; 
	obtaining, by the transmitter device, a plurality of binary segments of a particular length based on the binary sequence; 
	for each binary segment of the plurality of binary segments, selecting, by the transmitter device, [[an]] a digit image of a semantic content from a dictionary of images of random semantic contents based on the binary segment; [[and]]
, by the transmitter device, the selected images to form at least a portion of a cover image denoting a combination of the semantic contents of the selected images to create a stego-cover and transmitting the stego-cover to a receiver device over a communication network;
initiating, by the receiver device, a decoding procedure by searching a right digit in a permuted dictionary of images by duplicating the permutation with a specified key to obtain the right order of images in the dictionary; and
for each digit image separated from the stego-cover, calculating, by the receiver device, a distance between the digit image and each image in the dictionary, wherein the receiver device concatenates all the binary segments to obtain the right binary sequence in order to recover the secret message by looking up an ASCII table.

16.	(Original) The non-transitory computer-readable medium of claim 15, wherein each image in the dictionary corresponds to a binary segment of the particular length, wherein the images of random semantic contents in the dictionary is permutated based on a specified key, wherein each image in the dictionary is associated with the corresponding binary segment of the particular length according to an order of the images of random semantic contents in the dictionary after the permutation.

17.	(Original) The non-transitory computer-readable medium of claim 15, wherein the images of random semantic contents in the dictionary have the same 

18.	(Original) The non-transitory computer-readable medium of claim 15, the computer executable code further comprises instructions for:
	modifying the binary sequence by adding a header binary segment to a beginning of the binary sequence; and
	modifying the binary sequence by adding a set of random bits to an end of the binary sequence to make a length of the modified binary sequence an exact multiple of the particular length, wherein the plurality of binary segments are obtained based on the modified binary sequence.

19.	(Original) The non-transitory computer-readable medium of claim 15, wherein each binary segment of the plurality of binary segments is mapped to a predetermined semantic content based on a position of the binary segment in the binary sequence, wherein the instructions for selecting the image for the binary segment comprises instructions for:
selecting an image of the predetermined semantic content from a sub-dictionary of the dictionary based on the binary segment, the sub-dictionary comprising images of the predetermined semantic content.

20.	(Original) The non-transitory computer-readable medium of claim 15, wherein the semantic content is a numeral digit and the images of random 

Reasons for Allowance
12.	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20130019106 discloses on paragraph 0017 “Referring now to FIG. 3A, a computer-implemented steganography system 300 in accordance with one embodiment generally includes a scanning module 330 configured to accept source dataset (or "source data") 310 as well as target dataset (or "target data") 320 and, via a predefined extraction method (embodied in module 335), produce grille dataset 340. Scanning module 330 includes any combination of hardware and software configured to map each of the target data elements in target dataset 320 with a corresponding source data element within the source dataset 310 in accordance with a predefined extraction method. The resulting grille data 340 (in conjunction with the source data 310 and module 335) thereby effectively "encodes" the target dataset 320. Accordingly, as shown in FIG. 3B, the process may be later reversed to reconstruct or otherwise determine the target data 320 via a determination module 332 that has access to both source dataset 310 and module 335. In some embodiments, scanning module 330 can function as determination module 332, or they are sub-modules  Para 0018 “In general, target dataset 320 is the key, password, secret message, or other digital object that needs to be concealed, and the source dataset 310 is the text or other digital object that is used to conceal the target dataset 320. Source dataset 310 and target dataset 320 each may be any form of computer-readable file now known or used in the future, such as a simple text file, a word-processing file, a digital image file (e.g., JPEG or GIF), a digital music file (e.g., MP3 or FLAC), a binary large object (BLOB) file, an executable file, or any other file capable of existing in binary form.”

U.S. Publication No. 20080130883 discloses on 0007 “The present disclosure provides a novel steganographic algorithm for different image models, and in particular, embedding secure data in a layer of a host image. In one respect, the algorithm may embed secure data within a best embeddable region of a layer (e.g., a selected color layer, a significant bit layer, etc.).” Para 0013 “In one embodiment, a host image may be processed and analyzed according to the variation measurement. A stego file may be acknowledged and an extraction tag is formed to enable an extraction and reconstruction of the received stego image. The stego image may be converted into a binary string and a threshold selection process may be performed based on, for example, the size of the stego file to be embedded and/or the values dictated by a first-order stego capacity measurement (FOSCM). The selected threshold process may ensure an even distribution of stego information upon the host image and may select. In addition to or alternatively, the threshold value may provide security from different types Paragraph 0097 “The general encoding steps of compression algorithm include inputting the digital media or signal and decompose into its binary format representation. Next, a PN-sequence (M-sequence) may be generated from a pseudo noise generator using a key and generate the Pn-sequence matrix. The generated sequence may be correlated and logical operations between two selected columns of a Pn-sequence matrix may be applied to generate a sequence close to the cover signal. The correlation and logical operation step may be repeated with a new sequence code and a selected column of Pn-sequence matrix until fixed iterations are achieved. The binary formats of the new sequence code may be recombined to generate a new compressed image.” Para 0099 “The general decoding steps include inputting compressed keys and decompose the keys into its binary format representation. A pseudo noise sequence (M-sequence) may be generated from a pseudo noise generator using a key and generate the Pn-sequence matrix. The generated sequence may be correlated and logical operations between two selected columns of a Pn-sequence matrix using the key to retrieve a sequence similar to a cover signal. The correlation and logical operation step may be repeated with a new sequence code and a selected column of Pn-sequence matrix until fixed iterations are achieved. The binary format of final sequence code from the previous step may be recombined to retrieve the cover digital media or signal.”


 	The following is an Examiner’s Statement of Reasons for Allowance: 
Claims 1-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses encoding the message to obtain a binary sequence, obtaining a plurality of binary segments of a particular length based on the binary sequence, for each binary segment of the plurality of binary segments, selecting an image of a semantic content from a dictionary of images of random semantic contents based on the binary segment and combining the selected images to form at least a portion of the cover image denoting a combination of the semantic contents of the selected images, , no one or two references anticipates or obviously suggest
encoding, by a transmitter device, the secret message to obtain a binary sequence and for each binary segment of the plurality of binary segments, selecting, by the transmitter device, a digit image of a semantic content from a dictionary of images of random semantic contents based on the binary segment.
Combining, by the transmitter device, the selected images to form at least a portion of the cover image denoting a combination of the semantic contents of the selected images to create a stego-cover and transmitting the stego-cover to a receiver device over a communication network.
Initiating, by the receiver device, a decoding procedure by searching a right digit in a permuted dictionary of images by duplicating the permutation with a specified key to obtain the right order of images in the dictionary and for each digit image separated from the stego-cover, calculating, by the receiver device, a distance between the digit image and each image in the dictionary, wherein the receiver device concatenates all .

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GARY S GRACIA/Primary Examiner, Art Unit 2491